Citation Nr: 1315257	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  09-20 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to a higher initial rating for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1955 to September 1958.  He has additional National Guard service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal was the subject of a Board remand dated in September 2011.  The Board remanded the Veteran's claims of service connection for asthma, bilateral hearing loss disability, and tinnitus to the RO, via the Appeals Management Center (AMC), for additional development.  In a March 2013 rating decision, the AMC granted service connection for bilateral hearing and tinnitus.  As this represents a full grant of the benefits previously sought on appeal, they are no longer before the Board.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that in a March 2013 rating decision, the Veteran was granted service connection for tinnitus rated as 10 percent disabling, effective August 5, 2008.  The Veteran then submitted a timely notice of disagreement (NOD) directly to the Board in April 2013.  The RO has not issued a statement of the case (SOC) to the Veteran which addresses his NOD on this issue.  The United States Court of Appeals for Veterans Claims (Court) has made it clear that the proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO. Manlincon v. West, 12 Vet. App. 238 (1999). Appropriate action, including issuance of a statement of the case, is now necessary with regard to this issue. 38 C.F.R. § 19.26 (2012).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.

With regard to the Veteran's claim of entitlement to service connection for asthma, the Board finds that a remand is necessary.

In his June 2009 VA Form 9, the Veteran requested a personal hearing before the Board at the RO.  In July 2011, the RO sent the Veteran a letter advising him that he had been scheduled to appear at a hearing in August 2011, and the record reflects that the Veteran thereafter failed to report for the scheduled hearing.  In April 2013 correspondence addressed to the Board, the Veteran submitted additional private treatment records and responded that he still wished to attend a Board hearing.  Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Therefore, a remand is warranted to schedule the Veteran for a hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Issue a statement of the case for the issue of entitlement to a higher initial rating for tinnitus.  All appropriate appellate procedures should then be followed. The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

2.  Schedule the Veteran for a personal hearing before a Veterans Law Judge at the RO.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

3.  Readjudicate the claim on appeal.  Readjudication must include consideration of the private treatment records received after the appeal was certified to the Board. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

